Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 remain pending in the application under prosecution and have been reexamined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not deemed to be persuasive for at least the following remarks.
Claims 1-19 stand rejected as being anticipated by US 8,639,872 (Boyle). Applicant argues that the applied reference fails to teach a "command queue having a command queue depth". However, Boyle discloses system featuring multiple write commands that may be queued in a command queue (or a single large write command broken into multiple write commands) wherein a first part of the write data may be written to the disk cache while concurrently writing a second part of the write data to the NVSM cache (Col. 2, Lines 52-60).

Applicant argues that Boyle fails to teach, for example, at least: "a second SM having a second endurance lower than the first endurance; and control circuitry configured to: receive a write command including write data from a host; when a size of the write command is less than a threshold, store the write data in a first SM write cache in the first SM; and when the size of the write command is greater than the threshold, store the write data in a second SM write cache in the second SM," In that respect, Boyle’s system employs a write cache in a hybrid drive that improves performance by caching write data in one of the disk cache and the NVSM cache, and then later flushed to the non-cache area of the disk.

Boyle’s system uses both: (1) a counter ratio where a write command received from the host is serviced at the disk cache when the disk/NVSM size ratio is less than a predetermined threshold (Fig. 7A and Fig. 7B); and (2) a command count preventing overflow by routing more write command of data to the NVSM cache until the write data can be flushed from the disk cache such that, when, the NVSM is busy servicing other commands, the write data is written to the disk cache (Fig. 4, Fig. 5).
Boyle teaches disk cache and NVSM such that: when a write command is received from the host and the disk/NVSM counter ratio is less than the threshold, the disk cache is selected to cache the write data; the controller to determine whether to write the write data to one of the disk cache and the NVSM  depending on the disk counter and a NVSM counter, to write the write data to one of the disk cache and the NVSM cache in view of the number of write commands or a total number of data sectors over the write commands (Col. 3, Lines 7-30; Col. 4, Lines 17-52).

In view of the above remarks, the rejection is maintained and repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 8,639,872 Boyle et al).

With respect to claims 1 and 8 (taken claim 8 as base claim), Boyle teaches data storage device comprising: a disk; a head actuated over the disk; a non-volatile semiconductor memory (NVSM) (hybrid drive comprising: a head actuated over a disk comprising a plurality of data tracks with a plurality of sectors; and including disk cache sectors and non-volatile semiconductor memory (NVSM) sectors) [Fig. 1; Col. 2, Lines 9-19]; and control circuitry configured to: receive a plurality of write commands from a host, wherein each write command includes write data; store the write commands in a command queue having a command queue depth (control circuitry, wherein when a write command is received from a host including write data a determination is made whether to write the write data to one of a disk cache  and a NVSM cache  wherein the write data is written to one of a disk cache and a NVSM cache); store at least some of the write data in a NVSM write cache; and throttle use of the NVSM write cache based on at least one of the command queue depth, an average size of the write data, or a write transfer rate of the disk (a disk comprising a plurality of data tracks, each data track comprising a plurality of data sectors; a head actuated over the disk; a non-volatile semiconductor memory (NVSM) comprising a plurality of memory segments; and control circuitry operable to: define a disk cache comprising a plurality of the data sectors and a NVSM cache comprising a plurality of the memory segments; receive a write command from a host including write data; determine whether to write the write data to one of the disk cache and the NVSM cache; the controller determining whether to write the write data to one of the disk cache and the NVSM  depending on the a disk counter and a NVSM counter; writing the write data to one of the disk cache and the NVSM cache in view of the number of write commands or a total number of data sectors over the write commands) [Fig. 2; Col. 1, Lines 9-19; Col. 3, Lines 7-35; Col. 4, Lines 29-52].

With respect to claim 2, Boyle teaches data storage device, wherein the first SM comprises a volatile SM and the second SM comprises a non-volatile SM (hybrid drive comprising disk cache sectors and non-volatile semiconductor memory (NVSM) sectors) [Fig. 1; Col. 2, Lines 9-19].

With respect to claims 3 and 9, Boyle teaches the storage device, wherein the control circuitry is further configured to throttle use of the NVSM write cache based on a predetermined throughput performance of the data storage device (NVSM comprising a cache area and a non-cache area, the non-cache area of the NVSM may be used to store data that helps improve performance of the hybrid drive until the counter ratio again reaches the target threshold) [Col. 3, Lines 7-35; Col. 4, Lines 1-27].

With respect to claim 4, Boyle teaches data storage device, wherein the control circuitry is further configured to: receive a plurality of write commands from the host, wherein each write command includes write data; store the write commands in a command queue; and set the threshold based on a number of commands in the command queue (multiple write commands may be queued in a command queue or a single large write command broken into multiple write commands) [Col. 2, Lines 40-59].

With respect to claims 5 and 10, Boyle teaches the storage device, wherein the control circuitry is further configured to increase use of the NVSM write cache when a number of commands in the command queue decreases (multiple write commands may be queued in a command queue or a single large write command broken into multiple write commands) [Col. 2, Lines 40-59].

With respect to claim 6, Boyle teaches data storage device, wherein the control circuitry is further configured to: receive a plurality of write commands from the host, wherein each write command includes write data; and set the threshold based on an average size of the write data received in a plurality of write commands received from the host (when a write command is received from the host, a disk/NVSM counter ratio is compared to a threshold, depending on the targeted ration, the threshold is adjusted to adjust the transfer rate until the counter ratio again reaches the target threshold as a write cache increase write amplification of the NVSM) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27] .

With respect to claims 11, Boyle teaches the storage device, wherein the control circuitry is further configured to increase use of the NVSM write cache when the average size of the write data exceeds a first threshold (when a write command is received from the host, a disk/NVSM counter ratio is compared to a threshold, depending on the targeted ration, the threshold is adjusted to adjust the transfer rate until the counter ratio again reaches the target threshold as a write cache increase write amplification of the NVSM) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27].

With respect to claim 12, Boyle teaches the storage device, wherein the control circuitry is further configured to decrease use of the NVSM write cache when the average size of the write data exceeds a second threshold (when a write command is received from the host, a disk/NVSM counter ratio is compared to a threshold, depending on the targeted ration, the threshold is adjusted to adjust the transfer rate until the counter ratio again reaches the target threshold as a write cache increase write amplification of the NVSM) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27].

With respect to claim 13, Boyle teaches the storage device, wherein the control circuitry is further configured to increase use of the NVSM write cache when the write transfer rate of the disk exceeds a threshold (when a write command is received from the host, a disk/NVSM counter ratio is compared to a threshold, depending on the targeted ration, the threshold is adjusted to adjust the transfer rate until the counter ratio again reaches the target threshold as a write cache increase write amplification of the NVSM) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27].

With respect to claims 7 and 14, Boyle teaches the data storage device, wherein the control circuitry is further configured to adjust the write transfer rate of the disk (when a write command is received from the host, a disk/NVSM counter ratio is compared to a threshold, depending on the targeted ration, the threshold is adjusted to adjust the transfer rate until the counter ratio again reaches the target threshold as a write cache increase write amplification of the NVSM) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27].

With respect to claim 15, Boyle teaches the storage device, wherein the control circuitry is further configured to decrease the write transfer rate of the disk to reduce power consumption of the data storage device (storing frequently written data to the disk or data having a write/read ratio that exceeds a predetermined threshold such as instructions stored on the disk and read into a volatile semiconductor memory when the hybrid drive is powered on, thereby reducing power consumption) [Col. 1, Lines 20-27].

With respect to claim 16, Boyle teaches data storage device comprising: a disk; a head actuated over the disk; a non-volatile semiconductor (NVSM) comprising a plurality of blocks (hybrid drive comprising: a head actuated over a disk comprising a plurality of data tracks with a plurality of sectors; and including disk cache sectors and non-volatile semiconductor memory (NVSM) sectors) [Fig. 1; Col. 2, Lines 9-19]; and control circuitry configured to: receive a plurality of write commands from a host, wherein each write command includes write data; store at least some of the write data in a NVSM write cache in the NVSM (the controller determining whether to write the write data to one of the disk cache and the NVSM  depending on the a disk counter and a NVSM counter; writing the write data to one of the disk cache and the NVSM cache in view of the number of write commands or a total number of data sectors over the write commands) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27]; and generate a command execution order for the write commands based on whether flushing the write data of each write command will enable erasing one or more blocks of the NVSM (multiple write commands may be queued in a command queue or a single large write command broken into multiple write commands for writing the write data to one of the disk cache and the NVSM cache in view of the number of write commands or a total number of data sectors over the write commands) [Fig. 2; Col. 2, Lines 40-59; Col. 1, Lines 9-19; Col. 3, Lines 7-35; Col. 4, Lines 29-52].

With respect to claim 18, Boyle teaches data storage device comprising: a disk comprising a plurality of data tracks; a head actuated over the disk (hybrid drive comprising: a head actuated over a disk comprising a plurality of data tracks with a plurality of sectors; and including disk cache sectors and non-volatile semiconductor memory (NVSM) sectors) [Fig. 1; Col. 2, Lines 9-19]; and control circuitry configured to: receive a plurality of write commands from a host, wherein each write command includes write data; store at least some of the write data in a write cache (the controller determining whether to write the write data to one of the disk cache and the NVSM  depending on the a disk counter and a NVSM counter; writing the write data to one of the disk cache and the NVSM cache in view of the number of write commands or a total number of data sectors over the write commands) [Fig. 3-4; Col. 3, Lines 7-35; Col. 4, Lines 1-27]; and generate a command execution order based on a refresh metric of victim data tracks adjacent to data tracks of the cached write data (multiple write commands may be queued in a command queue or a single large write command broken into multiple write commands for writing the write data to one of the disk cache and the NVSM cache in view of the number of write commands or a total number of data sectors over the write commands) [Fig. 2; Col. 2, Lines 40-59; Col. 1, Lines 9-19; Col. 3, Lines 7-35; Col. 4, Lines 29-52] [Col. 3, Lines 7-35; Col. 4, Lines 1-27].

With respect to claims 17 and 19, Boyle teaches data storage device, wherein the control circuitry is further configured to generate the command execution order so as to prioritize write commands that will enable erasing one or more blocks of the NVSM when the write data is flushed from the NVSM write cache to the disk (NVSM reaching the limit of program/erase cycles for subsequent write operations wherein disk cache can be used to cache write data of new commands while old write data stored in the NVSM cache is flushed to the non-cache area of the disk) [Col. 3, Lines 7-35; Col. 4, Lines 1-27].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136